Case 19-12243-SDM   Doc 8   Filed 06/14/19 Entered 06/14/19 08:26:41   Desc Main
                            Document      Page 1 of 8
Case 19-12243-SDM   Doc 8   Filed 06/14/19 Entered 06/14/19 08:26:41   Desc Main
                            Document      Page 2 of 8
Case 19-12243-SDM   Doc 8   Filed 06/14/19 Entered 06/14/19 08:26:41   Desc Main
                            Document      Page 3 of 8
Case 19-12243-SDM   Doc 8   Filed 06/14/19 Entered 06/14/19 08:26:41   Desc Main
                            Document      Page 4 of 8
Case 19-12243-SDM   Doc 8   Filed 06/14/19 Entered 06/14/19 08:26:41   Desc Main
                            Document      Page 5 of 8
Case 19-12243-SDM   Doc 8   Filed 06/14/19 Entered 06/14/19 08:26:41   Desc Main
                            Document      Page 6 of 8
Case 19-12243-SDM   Doc 8   Filed 06/14/19 Entered 06/14/19 08:26:41   Desc Main
                            Document      Page 7 of 8
Case 19-12243-SDM   Doc 8   Filed 06/14/19 Entered 06/14/19 08:26:41   Desc Main
                            Document      Page 8 of 8
